DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species of Fig.1 and claims 1-4, 7-10 and 13-16 in the reply filed on 09/19/2022 is acknowledged.
Claims 5,6,11,12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “VIBRATION MOTOR WITH ELASTIC CONNECTOR SHAFT HOLDING POLE PLATE WITH MAGNETS MOVING IN AT LEAST TWO DIRECTIONS AND COILS ON HOUSING WALLS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4,7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkh et al. (US PG Pub 20180238411 hereinafter “Sharkh”) in view of Official Notice. 
Re-claim 1, Sharkh discloses the vibration motor (electromechanical actuator that provides vibration and controls vibration, P[0002-0004]), comprising: a housing assembly (6); 5an elastic connector (4, springs); a pole plate (2, see Fig.1) installed in the housing assembly through the elastic connector (4, see Fig.1); a plurality of magnets (8a,8b, 8,P[0060]) installed on an outer wall (see Fig.1, outer wall of 2) of the pole plate (2) for forming a distance between two adjacent magnets (magnets at 6 sides are distances); a plurality of coils (10) installed on an inner wall (see Fig.1) of the housing assembly (6); wherein 10each of the coils (see Fig.1, and Fig 2) is opposite (coil 10 is opposite of 8, see Fig.2) from an outer side of a corresponding magnet (8) for cooperatively driving the pole plate (driving 2 mass to move) to move in at least two directions within the housing assembly (see P[0061], Lorentz force between coils 10 and magnets 8a, 8b, makes 2 move in at least 6 directions).
	Sharkh fails to explicitly the motor is a vibration motor. 
	HHHowever examiner takes official notice that the an actuator that is in the structure claimed in Sharkh would be well known to one of ordinary skill in  the art before the effective filling date of the invention and it would have been obvious to one with ordinary skill in the art before the filling date of the invention to modify Sharkh and recite that the electromechanical device in Fig.1 is a vibration motor, thus it is used for dampening devices vibrations in aviation industry or any other industry to provide such movement and vibrations as needed for a better working stable system or device. 

    PNG
    media_image1.png
    451
    560
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    472
    431
    media_image2.png
    Greyscale

Re-claim 2, Sharkh as modified discloses the vibration motor as described in claim 1, wherein an even number (8a, 8b are even, or 12 magnets are provided, see P[061]) of the magnets (8) are provided; two of the magnets as one group (see Fig.1, each 4 sides have magnets 8 which are opposite, see Fig.2) on each side of pole plate 2) are symmetrically isarranged (see Fig.1 and Fig.2) on two opposite sides (6 sides have magnets which are opposite sides, see Fig.2) of the pole plate (2); an amount of the coils (there are 6 coils)  is equal to an amount of the magnets; and each of the coils oppositely corresponds to one magnet (8 is one magnet with 2 pole pairs, which makes it 6 magnets, see P[0061]) .  
Re-claim 3, Sharkh as modified discloses the vibration motor as described in claim 2 including four magnets; wherein the outer wall of the pole plate has two first side surfaces oppositely arranged 20and two opposite second side surfaces perpendicular to the first side surfaces; the two magnets are respectively installed one by one on the two first side surfaces; and the other two magnets are respectively installed one by one on the two second side surface (annotated Fig.2, shows at least 4 magnets on each side that are opposite two side surfaces, showing 4 surfaces and they are perpendicular, especially if looking at the bottom and top surfaces of the 6 sided plate 6, 2 is cuboidal, see P[0060])).  
Re-claim 4, Sharkh as modified discloses the vibration motor as described in claim 3, wherein the outer wall of the pole plate is a quadrangle (Cuboidal, see Fig.2, shows four angles and four sides, making the device also a quadrangle structure 2), and both ends of the two second side surfaces are respectively connected with the two first side surfaces (annotated Fig.2, first sides are connected to second sides in Fig.2,, and opposing sides to each side is connected to the other of the first or second side).  
Re-claim 7, Sharkh as modified discloses the vibration motor as described in claim 1 further comprising a magnetic frame (14), wherein the coil (10) is installed on an inner wall (see Fig.2, 14 is in inner wall where coil is inside 14) on the housing assembly (6) isthrough the magnetic frame (14).  
Re-claim 8, Sharkh as modified discloses the vibration motor as described in claim 2 further comprising a magnetic frame (14), wherein the coil (10) is installed on an inner wall (see Fig.2, 14 is in inner wall where coil is inside 14) on the housing assembly (6) isthrough the magnetic frame (14).  
 Re-claim 9, Sharkh as modified discloses the vibration motor as described in claim 3 further comprising a magnetic frame (14), wherein the coil (10) is installed on an inner wall (see Fig.2, 14 is in inner wall where coil is inside 14) on the housing assembly (6) isthrough the magnetic frame (14).  
Re-claim 10, Sharkh as modified discloses the  vibration motor as described in claim 4 further comprising a magnetic frame (14), wherein the coil (10) is installed on an inner wall (see Fig.2, 14 is in inner wall where coil is inside 14) on the housing assembly (6) isthrough the magnetic frame (14).  
Claim 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Sharkh in view of Official notice and in further view of Hollis Jr. (US Patent 4874998 “Hollis”). 
Re-claim 13, Sharkh as modified disclose the vibration motor as described in claim 7 above. 
Sharkh as modified discloses further comprising a plurality of iron cores installed on the magnetic frame and respectively arranged in the coils.  
However, Hollis discloses a plurality of iron cores (10) installed on the magnetic frame (1) and respectively arranged in the coils (3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cores, frame and coil disclosed by Sharkh as modified wherein a plurality of iron cores installed on the magnetic frame and respectively arranged in the coils as suggested by Hollis providing passive damping to the motor/actuator for eddy current in conductive plates (Hollis, Col.3, L.29-32). 

    PNG
    media_image3.png
    384
    650
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    380
    436
    media_image4.png
    Greyscale

10Re-claim 14, Sharkh as modified discloses the vibration motor as described in claim 13. 
Sharkh as modified fails to explicitly teach wherein the magnetic frame comprises a plurality of frames connected end to end in turn to form an annular component, and each frame is equipped with one coil and one iron core.  
However, Hollis discloses wherein the magnetic frame comprises a plurality of frames connected end to end in turn to form an annular component (annotated Fig.4) , and each frame is equipped with one coil (3) and one iron core (10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cores, frame and coil disclosed by Sharkh as modified wherein the magnetic frame comprises a plurality of frames connected end to end in turn to form an annular component, and each frame is equipped with one coil and one iron core as suggested by Hollis providing passive damping to the motor/actuator for eddy current in conductive plates (Hollis, Col.3, L.29-32). 
Claim 15  are rejected under 35 U.S.C. 103 as being unpatentable over Sharkh in view of Official notice and in further view of Pompei (US Patent 6064129 “Hollis”). 
Re-claim 15, Sharkh as modified discloses the vibration motor as described claim 1 above. 
Sharkh fails to explicitly teach wherein the elastic connector is a flexible shaft.  
However, Pompei teaches the elastic connector is a flexible shaft (39 is elastomer shaft, Col.5, L.16-17, fig.6).  
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the elastic connector disclosed by Sharkh as modified wherein the elastic connector is a flexible shaft  as suggested by Pompei to provide suspension and support for the plate (Pompei, Col.5, L.16-18). 

    PNG
    media_image5.png
    238
    497
    media_image5.png
    Greyscale

Claim 16  are rejected under 35 U.S.C. 103 as being unpatentable over Sharkh in view of Official notice and in further view of Mao (US PG Pub 20180166965 hereinafter “Mao”). 
1sRe-claim 16, Sharkh as modified discloses the vibration motor as described in claim 1 above, 
Sharkh further teaches wherein the housing assembly (see Fig.2) comprises a housing (housing 6) with a cavity (inside of 6) and a cover plate (annotated Fig.2)  which covers and is installed at the cavity opening of the cavity (annotated Fig.2, fig.1), one end of the elastic connector (4) is connected with the cover plate (annotated Fig1) and the other end is connected with the pole plate (2, see Fig.1), and the coils (10) are installed spaced from each other on the inner 20wall (see Fig.1 and Fig.2, coils 10 are spaced form each other) of the housing (6).
Sharkh as modified fails to explicitly teach the housing assembly comprises a housing with a concave cavity and cove plate which covers and is installed at eh cavity opening of the concave cavity. 
However, Mao teaches  a housing (11) with a concave cavity (cavity of 111, see Fig.3) and cove plate (112) which covers and is installed at the cavity opening (closes 112) of the concave cavity (cavity of 111). 
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the housing shape disclosed by Sharkh as modified wherein the housing assembly comprises a housing with a concave cavity and cove plate which covers and is installed at eh cavity opening of the concave cavity as suggested by Mao as it is a typical known change in shape known in the art to change the shape or size of the housing and provide a cover for the parts in the concave shaped structure  (Mao, P[0036]). 

    PNG
    media_image6.png
    372
    671
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834